In a discovery proceeding in the Surrogate’s Court, Kings County, the order entered on the decision of an official referee adjudges that the respondent is entitled to possession of certain shares of stock, that the decedent made an inter vivos gift thereof, and that the petition be dismissed. Order reversed on the law and the facts, with costs to appellant, payable out of the estate, and the matter remitted to the Surrogate’s Court fór the entry of an order providing (1) that the shares of stock in suit, and the accumulated dividends thereon, are the property of and belong to the estate of the decedent herein; and (2) that the respondent, A. Walter Murdock, deliver the said property to the appellant, as administrator. Findings of fact and conclusions are reversed. New findings and conclusions are hereby made, to the effect that the evidence establishes that the decedent during her lifetime was, and her estate thereafter is the owner of the stock in suit; and that the respondent has failed to carry the burden of proof of establishing an inter vivos gift. Close, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.